Title: State of Matters Laid Before the Committee at Headquarters, c.25–31 May 1780
From: Washington, George
To: 



[c.25–31 May Morristown]

The plan adopted by the committee in their late circular letter to the States is a very judicious preliminary step—but something more definitive ought to be done.
Offensive operations—on our part—are doubtless expected—We should in the first place then settle the number of Men requisite for the greatest enterprize we can undertake, and against the whole force the enemy can bring together. That is an enterprize against New York with the Troops acting to the Southward added to its present garrison.
The Enemy’s force at New York in this event cannot be estimated lower than fifteen thousand regulars besides refugees & militia which are reckoned four or five thousand—call the whole 17,500.
Double this number is the least we can ask to operate against it. That is 35,000 effective men besides two small corps we shall want in the Jerseys and at west point. In Europe to besiege Troops in their works, the proportion is Six to one in favour of the besiegers—We cannot ask less than two to one against New York, even allowing us the command of the water wch is an essential advantage.
The Corps of French Troops will probably not exceed five thousand effective men—the remainder say 30,000 must be furnished by us together with abt 1500 for the two detachments above mentioned.
To have this effective force, our total must not on the lowest calculation be less than [  ] rank & file.
The compliment of Troops required by the last circular letter will be 22680—the ballance of 15,320 must be in Militia.
It is therefore proposed to call upon the States from New Hampshire to Maryland inclusive for 15,320 militia rank & file, to be assembled at appointed rendezvouss by the last of June—to serve for three, at least two Months after they join the Army.
Operations of the present magnitude ought not to be undertaken but on good grounds, especially as another power will be involved in the consequences.

We should see Magazines formed before they commence—at least, we should be upon a certainty that they can be formed in time.
It is therefore proposed that Specific quantities of supplies be demanded of the States from New Hampshire to Virginia inclusive—to be at deposits determined on by the last of June, sufficient to subsist the force already mentioned together with the Corps of Artillery, Horse, & Staff of the Army & followers of it for at least two Months—and that the States be required to give explicit information whether they can comply with these requisitions & keep up Supplies in the same proportion to the last of November.
Magazines of grain for forage ought also to be formed on the same principles.
Estimates are directed to be made for this purpose.
